Citation Nr: 1227299	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-18 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than April 8, 2008, for the award of a 30 percent rating for folliculitis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This appeal to the Board of Veterans' Appeals arose from an August 2008 rating decision.  In this rating decision, the RO, inter alia, awarded a 30 percent rating for the Veteran's service-connected folliculitis, effective April 8, 2008.  

In August 2008, the Veteran filed a notice of disagreement (NOD) with the effective date assigned for the 30 percent rating for folliculitis.  A statement of the case (SOC) was issued in March 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A December 2010 letter informed the Veteran that his hearing was scheduled in January 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for an effective date earlier than April 8, 2008, for the award of a 30 percent rating for folliculitis of the scalp. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a written statement received in January 2011, withdrew from appeal the claim for an effective date earlier than April 8, 2008, for the award of a 30 percent rating for folliculitis of the scalp.  This claim is the only matter on appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


